Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 1 of 13




                  Exhibit A
       Excerpted Transcript of
              Feb. 7, 2020
       MDL Status Conference
          (J. Gergel D.S.C.)
 Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 2 of 13



             IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF SOUTH CAROLINA
                     CHARLESTON DIVISION



*******************************
IN RE:   AQUEOUS FILM-FORMING      *   MDL No. 2:18-mn-2873
FOAMS PRODUCTS LIABILITY      *
LITIGATION                    *        February 7, 2020
*******************************

               TRANSCRIPT OF STATUS CONFERENCE

          BEFORE THE HONORABLE RICHARD M. GERGEL
          UNITED STATES DISTRICT JUDGE, presiding


A P P E A R A N C E S:

For the Plaintiffs:         Motley Rice LLC
                            BY: FRED THOMPSON III, ESQ.
                            28 Bridgeside Boulevard
                            Mt. Pleasant, SC 29464

                            Douglas and London PC
                            BY: MICHAEL A. LONDON, ESQ.
                            59 Maiden Lane, 6th Floor
                            New York, NY 10038

                            Napoli Shkolnik PLLC
                            BY: PAUL J. NAPOLI, ESQ.
                            1301 Avenue of the Americas
                            10th Floor
                            New York, NY 10019

                            Baron and Budd
                            BY: SCOTT SUMMY, ESQ.
                            3102 Oak Lawn Avenue #1100
                            Dallas, TX 75219

For the Defendants:         Duffy and Young LLC
                            BY: BRIAN C. DUFFY, ESQ.
                            96 Broad Street
                            Charleston, SC 29401

                            Williams & Connolly LLP DC
                            BY: JOSEPH G. PETROSINELLI, ESQ.
                            725 12th Street NW
                            Washington, DC 20005


                   Karen E. Martin, RMR, CRR
                       US District Court
                  District of South Carolina
 Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 3 of 13



                            Mayer Brown LLP
                            BY: MICHAEL A. OLSEN, ESQ.
                                 DAN RING, ESQ.
                            71 S. Wacker Drive
                            Chicago, IL 60606

For the United States       US Department of Justice
of America:                 BY: CHRISTINA M. FALK, ESQ.
                                 FREDERICK G. HALL, ESQ.
                            Environmental Torts, Civil Div.
                            175 N Street NE
                            Washington, DC 20002

Also Appearing:             GALE PEARSON, ESQ.
                            ALEXANDER KIPPERMAN, ESQ.
                            CARLA BURKE PICKREL, ESQ.
                            CHARLES SCHAFFER, ESQ.
                            JUSTIN ARENAS, ESQ.
                            CHRISTIAN MARCUM, ESQ.
                            NANCY CHRISTENSEN, ESQ.
                            DAVID HOYLE, ESQ.
                            REBECCA NEWMAN, ESQ.
                            GARY DOUGLAS, ESQ.
                            GREGORY CADE, ESQ.
                            KEVIN McKIE, ESQ.
                            GARY ANDERSON, ESQ.
                            JANPAUL PORTAL, ESQ.
                            JOHN GILMOUR, ESQ.
                            BILL JACKSON, ESQ.
                            AMY KENDALL, ESQ.
                            FRED LONGER, ESQ.
                            VIOLA VETTER, ESQ.
                            REBECCA FONSECA, ESQ.
                            WES BOWDEN, ESQ.
                            SARAH HANSEL, ESQ.
                            STEPHANIE BEIHL, ESQ.
                            DAVID REAP, ESQ.
                            ALLAN KANNER, ESQ.
                            TATE KUNKLE, ESQ.
                            JOHN CHILDS, ESQ.
                            ELIZABETH KNAUER, ESQ.
                            NICHOLAS MINO, ESQ.
                            LIAT ROME, ESQ.
                            LIAM MONTGOMERY, ESQ.
                            MOLLY CRAIG, ESQ.
                            MICHAEL CARPENTER, ESQ.
                            KEITH SMITH, ESQ.
                            JONATHAN HANDLER, ESQ.
                            KAT HACKER, ESQ.
                            TALLY PARHAM CASEY, ESQ.


                   Karen E. Martin, RMR, CRR
                       US District Court
                  District of South Carolina
 Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 4 of 13



                            DAVE ERICKSON, ESQ.
                            FRANK GALLUCCI, ESQ.
                            PATRICK LANCIOTTI, ESQ.
                            STEVE WEBER, ESQ.
                            ROBERT JORDAN, ESQ.
                            CLIFF BRINSON, ESQ.
                            SARA GOURLEY, ESQ.
                            ERIK MATNENEY, ESQ.
                            PAUL DOMINICK, ESQ.
                            ROE FRAZA, ESQ.
                            CHIN-ZEN PLOTNER, ESQ.
                            MATT HOLIAN, ESQ.
                            DANIEL OSBURN, ESQ.
                            BRENT DWERLKOTTI, ESQ.

Court Reporter:             KAREN E. MARTIN, RMR, CRR
                            PO Box 835
                            Charleston, SC 29402

   Proceedings reported by stenographic court reporter.
  Transcript produced with computer-aided transcription
                         software.




                   Karen E. Martin, RMR, CRR
                       US District Court
                  District of South Carolina
      Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 5 of 13
                                                                       20


 1   working with 3M on AFFF.       I went through three years of

 2   research files.     They were five boxes.       I probably went --

 3   they've all -- each file was about a half an inch thick on

 4   product pitches that other manufacturers were making about

 5   all kinds of products.

 6                THE COURT:    I'm not surprised.

 7                MS. FALK:    Yes, exactly.   And they were research

 8   products from universities and it was, you know, anything

 9   from radar to developing FORTRAN computer language.             The

10   one thing I didn't find was a single file on AFFF.

11                And this brings me to my next point when I

12   suggested that maybe the parties in this litigation may be

13   in a better position than the United States is in terms of

14   honing down the areas that we need to look at.          In

15   particular, if you noticed in the JSR report, there's this

16   discussion about how 3M has all of these people that have

17   been previously deposed, that they've produced all the

18   documents on and the depositions in.         And some of the

19   plaintiffs in this case maybe have been active in those

20   depositions.     The United States is behind the eight ball

21   on this.     We weren't involved in any of that.       This is all

22   new to us.     All these documents are being dropped on us

23   the first time.

24                When I began to get frustrated with the amount

25   of documents that we were recovering just from the



                         Karen E. Martin, RMR, CRR
                             US District Court
                        District of South Carolina
      Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 6 of 13
                                                                     21


 1   National Archives, I started to look at the documents that

 2   the parties have already produced in this case.           And a lot

 3   of those documents narrow things down to very particular

 4   timeframes where if the key issues in this case for -- at

 5   the first level, at the highest level, are sovereign

 6   immunity and boil, contractor defense, then you could

 7   narrow that down to whenever they're having discussions

 8   with each other.

 9              THE COURT:    You know, Ms. Falk, it occurred to

10   me that, for instance, the companies that are claiming

11   contractor immunity and have documents, I don't know --

12   have they already provided those documents, produced?           It

13   seems to me that is --

14              MS. FALK:    If they are --

15              THE COURT:    -- going to be very important.

16              MS. FALK:    If I could just finish for one

17   second?

18              THE COURT:    Yes.

19              MS. FALK:    If they are even in the sea of

20   millions of documents --

21              THE COURT:    Now, you know --

22              MS. FALK:    -- all that I am asking for is I went

23   through and identified some myself.        And I'm going to ask

24   our contractor to go look in that area.

25              THE COURT:    Yes.



                         Karen E. Martin, RMR, CRR
                             US District Court
                        District of South Carolina
      Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 7 of 13
                                                                        50


 1   then responded.       Okay?

 2               MR. LONDON:       Thank you, Your Honor, yes.

 3               THE COURT:        Mr. Petrosinelli, do you have

 4   anything?

 5               MR. PETROSINELLI:        Yes.   Just as to Mr. London's

 6   point, when we got that request, we have already produced

 7   our insurance information.          But we sent it to all the

 8   other defendants.          And I haven't heard any objection.

 9               THE COURT:        Yeah, just -- they know April 3rd

10   they're going to have to explain to me why they haven't

11   produced it.       Okay?

12               Yes?

13               MR. LONDON:       And a few other issues that some of

14   my colleagues will handle with respect, first, to an issue

15   with respect to New Mexico, a filed action.

16               MR. NAPOLI:       Sure, Your Honor, we pointed out on

17   Page 13 of the Joint Status Report for you -- for your

18   information that the State of New Mexico had filed a claim

19   against the US Government involving AFFF.           Nobody has

20   filed a CTO to have the case be pending here.           And just

21   from plaintiff's side, we're concerned that there will be

22   rulings that may affect what's going on in this process.

23   So we wanted you to be aware of that.           I'm not sure if

24   that's --

25               THE COURT:        So it's -- the normal mechanism to



                           Karen E. Martin, RMR, CRR
                               US District Court
                          District of South Carolina
      Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 8 of 13
                                                                     51


 1   getting a case transferred is how?

 2              MR. NAPOLI:     You know, it's usually the

 3   defendants who file the CTO.       But I would imagine either

 4   side can file it or the Court can give notice to the JPML.

 5              THE COURT:     Why don't -- Ms. Falk, what's the

 6   Government's view on that?

 7              MS. FALK:     Your Honor, I reached out -- this

 8   case is being handled -- we mentioned before the acronym

 9   CERCLA.   The case originally was filed under the Resource

10   Conservation Recovery Act by the State of New Mexico is

11   here today -- by the State of New Mexico seeking a

12   preliminary injunction to speed up the clean up at a

13   certain Air Force base in New Mexico.

14              THE COURT:     And it's AFFF?

15              MS. FALK:     For AFFF, that's correct, Your Honor.

16   And the Government in that case had -- they filed a

17   preliminary injunction.      The Government moved to dismiss

18   on jurisdictional grounds based on a preemption argument

19   within CERCLA and that's fully briefed, the preliminary

20   injunction, the opposition, the motion to dismiss under

21   CERCLA.

22              I have alerted the division ENRD, the

23   Environment and Natural Resources Division, Department of

24   Justice about the case and asked them what they wanted to

25   do.   They would like to get the ruling, you know, some



                        Karen E. Martin, RMR, CRR
                            US District Court
                       District of South Carolina
      Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 9 of 13
                                                                     52


 1   finality particularly on a preliminary injunction

 2   before --

 3                THE COURT:     I think this would be arguably

 4   within the MDL.     I -- you know, I think the Plaintiff's

 5   Executive Committee could file a motion bringing it to the

 6   attention of the court in New Mexico that there is an MDL

 7   and seeking the court's transfer here.          I would just hate

 8   issues like this to get addressed that are relevant to

 9   this case.     They should be in one place unless there's a

10   reason otherwise.

11                Yes, sir?

12                MR. NAPOLI:     Just before Mr. Kanner goes,

13   because I have one concern because I also represent the

14   dairy farmers right outside Cannon Air Force Base that

15   insisted on suing the US Government in that case as well

16   as the manufacturers.        So if something is decided there,

17   and then we have the same issues here, that concerns me.

18                THE COURT:     That concerns me.

19                Yes, sir?     You can step forward and state your

20   name for the record.

21                MR. KANNER:     Yes, Allan Kanner, K-A-N-N-E-R.

22   I'm in the MDL on behalf of Vermont.         I also represent the

23   State of New Mexico.

24                THE COURT:     Yes.

25                MR. KANNER:     The state is trying to get DOD to



                         Karen E. Martin, RMR, CRR
                             US District Court
                        District of South Carolina
     Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 10 of 13
                                                                       53


 1   clean up this site.      We're proceeding --

 2              THE COURT:     So are other states in this

 3   litigation.   Okay?     So, I mean --

 4              MR. KANNER:     I'm not aware of any other state

 5   who's filed a RCRA action.      The issues in a RCRA case, as

 6   I'm sure Your Honor is familiar with that, are not going

 7   to relate to any of these matters.

 8              I think one thing that was a little disturbing

 9   to me when I first saw this in the Joint Status Report is

10   that not a single one of the lead counsel picked up the

11   phone to say, hey, how do you feel about it, New Mexico?

12   What are you thinking about?      I don't think that's a good

13   way for us to move forward in these cases.         We were not

14   asked, but we agree with the Government, it makes no

15   sense.   We've already briefed the issue.        It's not an

16   issue that's going to do -- it's not an issue that's

17   currently before the Court or likely to be before the

18   Court.   Most -- State of Vermont here.

19              THE COURT:     There's a claim, I take it, of

20   immunity under CERCLA, is that -- where is the Government

21   seeking immunity?

22              MS. FALK:     Your Honor, it's not really immunity,

23   it's preemption, but it would have the same effect.             And

24   the court would like subject matter jurisdiction.

25              THE COURT:     You're dealing with a core issue in



                        Karen E. Martin, RMR, CRR
                            US District Court
                       District of South Carolina
     Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 11 of 13
                                                                         54


 1   this litigation.     I think it's -- I think you at least

 2   need to bring this to the attention of the court.             And

 3   there may be -- you're representing the state.          The

 4   Government is claiming immunity.       There may be discovery

 5   very relevant to this issue that you're not going to have

 6   the benefit of.     And you're going to get a ruling, you

 7   could potentially get an adverse ruling that would

 8   disadvantage your client.

 9              MR. PETROSINELLI:      Your Honor, can I be heard on

10   this --

11              THE COURT:     Yes, sir.

12              MR. PETROSINELLI:      -- just so you know the

13   defense position?      We agree with Mr. Napoli, I think, and

14   Your Honor that this case -- any case in the federal

15   courts related to AFFF liability and immunity or

16   preemption issues should be here.       It's just that we

17   weren't sued in the case so we can't tag it.

18              THE COURT:     No.   Here's what you're going to do.

19   Both the defense committee -- leadership committee and the

20   plaintiff should communicate with the court in New Mexico

21   and advise the court of the MDL and that you believe that

22   it's the obligation under the MDL statutes that this

23   matter be transferred to this Court.

24              MS. FALK:    Your Honor, if I might?       I raised

25   this matter with counsel of record for the United States



                         Karen E. Martin, RMR, CRR
                             US District Court
                        District of South Carolina
     Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 12 of 13
                                                                         55


 1   in the division that's handling the case.         And I believe

 2   she contacted the State of New Mexico about it to see what

 3   they wanted to do.       Rather than go through all this

 4   rigmarole, if you really want it tagged into this case, I

 5   can reach out to counsel.

 6               THE COURT:     I think it needs to be tagged.       I

 7   think these are core issues here.        And I'm sympathetic to

 8   the State of New Mexico's interests in getting things

 9   done, but this is an issue -- this courtroom is filled

10   with lawyers from across America representing a variety of

11   individuals and entities and sovereign states and so

12   forth.    And you're asking an isolated judge with a limited

13   record to be ruling on an issue which I think everybody

14   recognizes is a lot more complicated than something that

15   can be, you know, quickly disposed of.         I would -- I think

16   it should be tagged, Ms. Falk.

17               MS. FALK:     All right.   I'll certainly let my

18   co-counsel in on me doing that.

19               MR. KANNER:     Your Honor, I understand your

20   position.    I would just note that we're suing because

21   there's an imminent substantial endangerment to public

22   health.

23               THE COURT:     Let me say this.    That is the

24   plaintiff's claim in this case.        Okay?   And obviously, an

25   MDL does not move with the velocity of an individual case.



                        Karen E. Martin, RMR, CRR
                            US District Court
                       District of South Carolina
     Case MDL No. 2873 Document 625-2 Filed 04/03/20 Page 13 of 13
                                                                      56


 1   You give up a little bit of that when you're in an MDL.

 2   But you're looking for how to coordinate litigation in all

 3   93 judicial districts in the country.         And this is just

 4   another one out there.       And I've read the complaints in a

 5   lot of these cases and they are very similar to what

 6   you're asserting.     They may -- you know, the state may

 7   have adopted a certain statutory approach.         But it's

 8   essentially the same issue.       And the Government has the

 9   same defense.     And I just think that it needs to be dealt

10   with in a comprehensive way.       That's why the MDL statute

11   exists so that we don't have 93 judges -- districts, 600

12   federal judges in 93 judicial districts randomly issuing

13   orders in the same case.       So I think the tag -- I think it

14   should be tagged and brought here.

15                MR. KANNER:   Very well.     I hope you'll keep an

16   open mind on the subject.       I hope to get a chance to brief

17   it to Your Honor.

18                THE COURT:    That's fine.    But I'm instructing

19   the plaintiff and defense committees to write the court

20   and to advise them of my view that this is subject to the

21   MDL.     Okay?

22                Other issues, Mr. London?

23                MR. LONDON:   Sorry, one more issue.      And

24   Mr. Summy is going to handle this.        It's on Page 15, Your

25   Honor.



                         Karen E. Martin, RMR, CRR
                             US District Court
                        District of South Carolina
